 1

 2                                                                       FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON

 3
                                                               Nov 06, 2019
 4                                                                  SEAN F. MCAVOY, CLERK




 5
                          UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON
 7     TRAVIS C.,
 8              Plaintiff,                         No: 1:18-CV-03178-RHW
 9              v.                                 ORDER GRANTING
                                                   DEFENDANT’S MOTION FOR
10     COMMISSIONER OF SOCIAL                      SUMMARY JUDGMENT
       SECURITY,
11
                Defendant.
12

13         Before the Court are the parties’ cross-motions for summary judgment. ECF

14   Nos. 14, 15. Plaintiff brings this action seeking judicial review pursuant to 42

15   U.S.C. § 405(g) of the Commissioner of Social Security’s final decision, which

16   denied his application for Disability Insurance Benefits under Title II of the Social

17   Security Act, 42 U.S.C. § 401-434, and his application for Supplemental Security

18   Income under Title XVI of the Act, 42 U.S.C. §1381-1383F. See Administrative

19   Record (AR) at 1-2, 27. After reviewing the administrative record and briefs filed

20   by the parties, the Court is now fully informed. For the reasons set forth below, the



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 1
 1   Court GRANTS Defendant’s Motion for Summary Judgment and DENIES

 2   Plaintiff’s Motion for Summary Judgment.

 3                                     I.     Jurisdiction

 4           Plaintiff filed his applications for Disability Insurance Benefits and

 5   Supplemental Security Income on February 6, 2015. See AR 15, 82. In both

 6   applications, Plaintiff’s initial alleged onset date of disability was September 1,

 7   2012. 1 AR 15, 82, 219, 226. Plaintiff’s applications were initially denied on May

 8   29, 2015, AR 138-51, and on reconsideration on August 18, 2015. AR 153-66.

 9   Plaintiff then filed a request for a hearing on October 1, 2015. AR 168-69.

10           Administrative Law Judge (“ALJ”) Eric Basse held a hearing on March 10,

11   2017. AR 36-79. On September 13, 2017, the ALJ issued a decision concluding

12   that Plaintiff was not disabled as defined in the Act and was therefore ineligible for

13   disability benefits or supplemental security income. AR 15-27. On August 13,

14   2018, the Appeals Council denied Plaintiff’s request for review, AR 1-6, thus

15   making the ALJ’s ruling the final decision of the Commissioner. See 20 C.F.R. §

16   404.981.

17           On September 17, 2018, Plaintiff timely filed the present action challenging

18   the denial of benefits. ECF No. 1. Accordingly, Plaintiff’s claims are properly

19   before this Court pursuant to 42 U.S.C. § 405(g).

20
     1
         Plaintiff later amended his alleged onset date to November 1, 2015. AR 15, 61.

     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 2
 1                        II.    Five-Step Sequential Evaluation Process

 2         The Social Security Act defines disability as the “inability to engage in any

 3   substantial gainful activity by reason of any medically determinable physical or

 4   mental impairment which can be expected to result in death or which has lasted or

 5   can be expected to last for a continuous period of not less than twelve months.” 42

 6   U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A claimant shall be determined to be

 7   under a disability only if the claimant’s impairments are so severe that the claimant

 8   is not only unable to do his or her previous work, but cannot, considering

 9   claimant’s age, education, and work experience, engage in any other substantial

10   gainful work that exists in the national economy. 42 U.S.C. § 1382c(a)(3)(B).

11         The Commissioner has established a five-step sequential evaluation process

12   for determining whether a claimant is disabled within the meaning of the Act. 20

13   C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); Lounsburry v. Barnhart, 468 F.3d 1111,

14   1114 (9th Cir. 2006).

15         Step one inquires whether the claimant is presently engaged in “substantial

16   gainful activity.” 20 C.F.R. §§ 404.1520(b), 416.920(b). Substantial gainful

17   activity is defined as significant physical or mental activities done or usually done

18   for profit. 20 C.F.R. §§ 404.1572, 416.972. If the claimant is engaged in substantial

19   activity, he or she is not entitled to disability benefits. 20 C.F.R. §§ 404.1571,

20   416.920(b). If not, the ALJ proceeds to step two.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 3
 1         Step two asks whether the claimant has a severe impairment, or combination

 2   of impairments, that significantly limits the claimant’s physical or mental ability to

 3   do basic work activities. 20 C.F.R. §§ 404.1520(c), 416.920(c). A severe

 4   impairment is one that has lasted or is expected to last for at least twelve months,

 5   and must be proven by objective medical evidence. 20 C.F.R. §§ 404.1508-09,

 6   416.908-09. If the claimant does not have a severe impairment, or combination of

 7   impairments, the disability claim is denied and no further evaluative steps are

 8   required. Otherwise, the evaluation proceeds to the third step.

 9         Step three involves a determination of whether one of the claimant’s severe

10   impairments “meets or equals” one of the listed impairments acknowledged by the

11   Commissioner to be sufficiently severe as to preclude substantial gainful activity.

12   20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526 & 416.920(d), 416.925, 416.926;

13   20 C.F.R. § 404 Subpt. P. App. 1 (“the Listings”). If the impairment meets or

14   equals one of the listed impairments, the claimant is per se disabled and qualifies

15   for benefits. Id. If the claimant is not per se disabled, the evaluation proceeds to the

16   fourth step.

17         Step four examines whether the claimant’s residual functional capacity

18   enables the claimant to perform past relevant work. 20 C.F.R. §§ 404.1520(e)-(f),

19   416.920(e)-(f). If the claimant can still perform past relevant work, the claimant is

20   not entitled to disability benefits and the inquiry ends. Id.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 4
 1         Step five shifts the burden to the Commissioner to prove that the claimant is

 2   able to perform other work in the national economy, taking into account the

 3   claimant’s age, education, and work experience. See 20 C.F.R. §§ 404.1512(f),

 4   404.1520(g), 404.1560(c) & 416.912(f), 416.920(g), 416.960(c). To meet this

 5   burden, the Commissioner must establish that (1) the claimant is capable of

 6   performing other work; and (2) such work exists in “significant numbers in the

 7   national economy.” 20 C.F.R. §§ 404.1560(c)(2); 416.960(c)(2); Beltran v. Astrue,

 8   676 F.3d 1203, 1206 (9th Cir. 2012).

 9                                III.   Standard of Review

10         A district court’s review of a final decision of the Commissioner is governed

11   by 42 U.S.C. § 405(g). The scope of review under § 405(g) is limited, and the

12   Commissioner’s decision will be disturbed “only if it is not supported by

13   substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1144,

14   1158-59 (9th Cir. 2012) (citing § 405(g)). In reviewing a denial of benefits, a

15   district court may not substitute its judgment for that of the ALJ. Matney v.

16   Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992). When the ALJ presents a reasonable

17   interpretation that is supported by the evidence, it is not the role of the courts to

18   second-guess it. Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). Even if

19   the evidence in the record is susceptible to more than one rational interpretation, if

20   inferences reasonably drawn from the record support the ALJ’s decision, then the



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 5
 1   court must uphold that decision. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir.

 2   2012); see also Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).

 3                                IV.    Statement of Facts

 4         The facts of the case are set forth in detail in the transcript of proceedings

 5   and only briefly summarized here. Plaintiff was 39 years old on the amended

 6   alleged date of onset, which the regulations define as a younger individual. AR 25;

 7   see 20 C.F.R. § 404.1563. He completed high school and can communicate in

 8   English. AR 25, 40, 598. His work history consists primarily of running a deli and

 9   working in a retail meat department. AR 274, 598.

10                               V.     The ALJ’s Findings

11         The ALJ determined that Plaintiff was not under a disability within the

12   meaning of the Act at any time from November 1, 2015 (the amended alleged

13   onset date) through September 13, 2017 (the date the ALJ issued his decision). AR

14   27.

15         At step one, the ALJ found that Plaintiff had not engaged in substantial

16   gainful activity since the alleged onset date. AR 18.

17         At step two, the ALJ found Plaintiff had the following severe impairments:

18   obesity, history of hernias, osteoarthritis, fibromyalgia syndrome by report, major

19   depressive disorder, and posttraumatic stress disorder. Id.

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 6
 1         At step three, the ALJ found that Plaintiff did not have an impairment or

 2   combination of impairments that met or medically equaled the severity of one of

 3   the listed impairments in 20 C.F.R. § 404, Subpt. P, Appendix 1. AR 18-19.

 4         At step four, the ALJ found that Plaintiff had the residual functional

 5   capacity to perform light exertion work. AR 19. However, the ALJ found that

 6   Plaintiff had a number of additional limitations, which included: he could lift and

 7   or carry 20 pounds occasionally and 10 pounds occasionally 2; he could stand and

 8   or walk 2 hours in an 8-hour workday; he could sit 8 hours in an 8-hour workday

 9   with normal customary work breaks; he could occasionally climb ramps and stairs;

10   he was limited to no climbing of ladders, ropes, or scaffolds; he could occasionally

11   balance and kneel; he was limited to no crouching, stooping, and crawling; he was

12   limited to frequent handling with the bilateral upper extremities; he was limited to

13   no concentrated exposure to hazards; he was limited to simple, routine tasks and

14   well-learned familiar detailed tasks; he could persist with customary breaks during

15   the workday; he could keep to a schedule and maintain regular attendance; and he

16   could complete a normal workweek without special accommodation. AR 19.

17

18

19   2
      Though the decision states “lift and or carry 20 pounds occasionally and 10
     pounds occasionally,” based on the statutory definition of light work at 20 C.F.R. §
20   404.1567(b) and the hypothetical posed by the ALJ at the hearing (AR 73), it is
     presumed the ALJ intended to state “10 pounds frequently.”

     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 7
 1         The ALJ determined Plaintiff was unable to perform his past relevant work

 2   as a meat clerk, stock clerk, food service manager, and cook. AR 25.

 3         At step five, the ALJ found that in light of Plaintiff’s age, education, work

 4   experience, and residual functional capacity, there were jobs that existed in

 5   significant numbers in the national economy that he could perform. AR 25. These

 6   included production solderer, electrical accessories assembler, touchup screener,

 7   cutter and paster, and table worker. AR 26.

 8                                 VI.     Issues for Review

 9         Plaintiff argues that the Commissioner’s decision contains legal error and is

10   not supported by substantial evidence. Specifically, he argues the ALJ: (1) made

11   ambiguous step 2 findings regarding fibromyalgia and failed to account for

12   fibromyalgia in subsequent steps; (2) improperly rejected medical opinion

13   evidence and gave undue weight to the non-examining state agency doctors; (3)

14   failed to follow agency rules regarding the evaluation of obesity; (4) erred in

15   rejecting Plaintiff’s symptom testimony; and (5) made improper step 5 findings.

16   ECF No. 14 at 1-2.

17                                       VII. Discussion

18   A.    The ALJ did not err in the evaluation of Plaintiff’s fibromyalgia

19         Plaintiff argues the ALJ made ambiguous step two findings when he

20   indicated Plaintiff’s fibromyalgia was “by report,” and argues the ALJ erred in



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 8
 1   failing to account for fibromyalgia in the subsequent findings, as required by

 2   Social Security Ruling 12-2p. ECF No. 14 at 5-8.

 3         At step two in the five-step sequential evaluation for Social Security cases,

 4   the ALJ must determine whether a claimant has a medically severe impairment or

 5   combination of impairments. An impairment is found to be not severe “when

 6   medical evidence establishes only a slight abnormality or a combination of slight

 7   abnormalities which would have no more than a minimal effect on an individual's

 8   ability to work.” Yuckert v. Bowen, 841 F.2d 303, 306 (9th Cir. 1988) (quoting

 9   SSR 85-28). Step two is generally “a de minimis screening device [used] to

10   dispose of groundless claims.” Webb v. Barnhart, 433 F. 683, 687 (9th Cir. 2005).

11         In making this argument, Plaintiff asserts the ALJ erred in finding

12   “fibromyalgia by report,” and engages in an extensive discussion of the evidence

13   supporting the diagnosis. ECF No. 14 at 5-7. The Court finds no error, as the ALJ

14   included fibromyalgia as a severe impairment. Plaintiff’s assertion that the ALJ

15   failed to make mention of fibromyalgia at the subsequent steps of the evaluation

16   process fails to identify any error with specificity. The ALJ discussed the treatment

17   records and the opinion evidence. Plaintiff does not identify any credited limitation

18   associated with fibromyalgia that was not considered by the ALJ and incorporated

19   into the RFC. See Stout v. Comm’r of Soc. Sec. Admin., 454 F.3d 1050, 1055 (9th

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 9
 1   Cir. 2006); Burch v. Barnhart, 400 F.3d 676, 682 (9th Cir. 2005). The ALJ’s

 2   findings regarding fibromyalgia are legally sufficient.

 3   B.    The ALJ did not err in weighing the medical opinion evidence

 4         Plaintiff argues the ALJ erred in rejecting opinions from Plaintiff’s treating

 5   rheumatologist, Dr. Byrd, the psychological consultative examiner, Dr. Sawyer,

 6   and Plaintiff’s treating counselor, Ms. Damstedt, and asserts the ALJ gave undue

 7   weight to the non-examining opinions from the state agency doctors. ECF No. 14

 8   at 8-15.

 9         Social Security’s regulations distinguish among the opinions of three types

10   of physicians: (1) those who treat the claimant (treating physicians); (2) those who

11   examine but do not treat the claimant (examining physicians); and (3) those who

12   neither examine nor treat the claimant but who review the claimant’s file (non-

13   examining physicians). Holohan v. Massanari, 246 F.3d 1195, 1201-02 (9th Cir.

14   2001); see 20 C.F.R. § 404.1527(c)(1)-(2). Generally, a treating physician’s

15   opinion carries more weight than an examining physician’s, and an examining

16   physician’s opinion carries more weight than a non-examining physician’s.

17   Holohan, 246 F.3d at 1202. The regulations also acknowledge “other sources,”

18   such as counselors and nurse practitioners. 20 C.F.R. 404.1527(f).

19

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 10
 1         1.     The ALJ offered sufficient reasons for rejecting treating

 2                rheumatologist Dr. James Byrd.

 3         If a treating doctor’s opinion is contradicted by another doctor’s opinion—as

 4   Dr. Byrd’s is—an ALJ may only reject it by providing “specific and legitimate

 5   reasons that are supported by substantial evidence.” Bayliss v. Barnhart, 427 F.3d

 6   1211, 1216 (9th Cir. 2005). An ALJ satisfies the “specific and legitimate” standard

 7   by “setting out a detailed and thorough summary of the facts and conflicting

 8   clinical evidence, stating his interpretation thereof, and making findings.” Garrison

 9   v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (internal quotation marks omitted).

10         Plaintiff’s treating rheumatologist, Dr. James Byrd, completed a one-page

11   medical source statement on January 23, 2017, in which he checked a box

12   indicating he did not believe Plaintiff was capable of performing “any type of work

13   on a reasonably continuous sustained basis.” AR 914.

14         The ALJ assigned little weight to Dr. Byrd’s opinion, noting Dr. Byrd cited

15   no objective evidence and offered no explanation to support his opinion. AR 24.

16   The ALJ further found Dr. Byrd’s opinion to be inconsistent with his own exam

17   findings and inconsistent with the overall medical evidence of record. Id. An ALJ

18   may appropriately consider the amount of explanation a medical source provides

19   for a stated opinion, and that opinion’s consistency with the source’s records and

20   the record as a whole. 20 C.F.R. § 404.1527(c)(3)-(4). Dr. Byrd provided no



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 11
 1   explanation for his opinion that Plaintiff was not capable of performing any level

 2   of work, and did not even complete the box on the form asking him to specify what

 3   Plaintiff’s primary diagnosis was. AR 914. The ALJ also reasonably discussed the

 4   medical evidence throughout the decision, noting normal or mild objective findings

 5   that were inconsistent with Dr. Byrd’s unexplained conclusion that Plaintiff was

 6   incapable of performing work at any exertional level. The ALJ offered sufficient

 7   specific and legitimate reasons for discounting this opinion.

 8         2.     The ALJ adequately explained his rejection of examining

 9                psychologist Greg Sawyer, PhD.

10         As with treating physician opinions, an ALJ may discount the contradicted

11   opinion of an examining doctor by identifying “specific and legitimate reasons” for

12   the rejection. Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995).

13         Plaintiff attended a consultative psychological exam with Dr. Sawyer on

14   May 15, 2015. AR 595. Dr. Sawyer concluded Plaintiff’s diagnoses included major

15   depressive disorder, currently in partial remission secondary to medication, and

16   PTSD. AR 600. He opined Plaintiff would have difficulty in a number of work-

17   related functional areas, including: performing detailed and complex tasks;

18   accepting instructions; understanding, carrying out, and remembering complex and

19   one or two-step instructions; performing work activities on a consistent basis

20   without special or additional instructions; sustaining concentration and persisting



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 12
 1   in work-related activity at a reasonable pace; and dealing with the usual stresses

 2   encountered in the workplace. AR 601-02. Dr. Sawyer thought Plaintiff would not

 3   have difficulty managing funds, performing simple and repetitive tasks,

 4   maintaining effective social interactions in the workplace, maintaining regular

 5   attendance, and completing a normal workweek without interruptions. AR 601.

 6         The ALJ gave this opinion partial weight, noting it to be partially consistent

 7   with the record, but finding the opinion regarding difficulty with instructions and

 8   sustained concentration and persistence to be inconsistent with the evidence. AR

 9   23-24. The consistency of an opinion with the record as a whole is a specific and

10   legitimate factor for the ALJ to consider. 20 C.F.R. § 404.1527(c)(4). While the

11   discussion does not specify the inconsistencies he found, the ALJ’s discussion of

12   the mental health records notes multiple normal or mild objective exam findings

13   with good attention span, and he noted Plaintiff’s improvement in his mental health

14   symptoms after starting treatment in 2016. AR 22-23. Even when an agency

15   “explains its decision with ‘less than ideal clarity,’” we must uphold it “if the

16   agency's path may reasonably be discerned.” Molina v. Astrue, 674 F. 3d 1104,

17   1121 (9th Cir. 2012) (quoting Alaska Dep't of Envtl. Conservation v. EPA, 540

18   U.S. 461, 497 (2004)). Read as a whole, the ALJ’s decision identifies evidence that

19   is inconsistent with Dr. Sawyer’s conclusions. The ALJ therefore offered adequate

20   rationale for his decision to give the opinion only partial weight.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 13
 1         3.     The ALJ did not err in giving only some weight to Plaintiff’s

 2                counselor Suzanne Damstedt.

 3         Importantly, the “specific and legitimate” standard discussed above only

 4   applies to evidence from “acceptable medical sources.” Molina, 674 F.3d at 1111.

 5   “Other sources” for opinions—such as nurse practitioners, physician’s assistants,

 6   therapists, teachers, social workers, chiropractors, and other nonmedical sources—

 7   are not entitled to the same deference as acceptable medical sources. Id.; Dale v.

 8   Colvin, 823 F.3d 941, 943 (9th Cir. 2016); see 20 C.F.R. § 404.1527(f). An ALJ

 9   may discount a non-acceptable medical source’s opinion by providing reasons

10   “germane” to each witness for doing so. Popa v. Berryhill, 872 F.3d 901, 906 (9th

11   Cir. 2017); Dodrill v. Shalala, 12 F.3d 915, 919 (9th Cir. 1993).

12         On January 26, 2017, Plaintiff’s treating counselor, Ms. Damstedt,

13   completed a medical source statement regarding Plaintiff’s mental capabilities. AR

14   950-52. She found him to be unlimited in most work-related areas of functioning,

15   but found him moderately limited in working in coordination with or proximity to

16   others without being distracted by them; in completing a normal workday or

17   workweek without interruptions from psychologically-based symptoms and

18   performing at a consistent pace without an unreasonable number and length of rest

19   periods; and in getting along with coworkers or peers without distracting them or

20   exhibiting behavioral extremes. AR 951.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 14
 1         The ALJ gave this opinion some weight, but noted the treatment notes

 2   showed progressive improvement in symptoms and overall mental health stability.

 3   AR 24. The consistency of an opinion with the record as a whole, including the

 4   progression of a condition and response to treatment, is a germane factor for an

 5   ALJ to consider in weighing evidence. 20 C.F.R. 404.1527(f). The Court finds the

 6   ALJ’s conclusion is reasonable and supported by substantial evidence. He

 7   therefore offered a germane reason for discounting the assessed limits.

 8         4.     The ALJ did not improperly rely on the state agency doctors.

 9         Plaintiff asserts the ALJ erred in relying on and giving significant weight to

10   the opinions from the state agency doctors, as their opinions were offered prior to

11   submission of the majority of the records, with doctors being unaware of Plaintiff’s

12   fibromyalgia diagnosis, treatment for mental health, and repeated hospitalizations

13   for his hernias. ECF No. 14 at 14-15.

14         Plaintiff fails to assert any specific legal error with respect to this point. The

15   ALJ reviewed the record and all opinions, and found the state agency opinions to

16   be consistent with the records from the time they were completed, but based on

17   subsequent records, found additional limitations to be warranted. AR 24. An

18   opinion offered early in the process can continue to be accurate even with the

19   addition of more evidence. Plaintiff has not identified any specific portion of the

20   state agency opinions that is unreliable; he simply argues for an alternative



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 15
 1   weighing of the factors that contribute to an opinion’s reliability. The ALJ

 2   adequately explained his analysis with respect to the state agency opinions.

 3   C.    The ALJ did not err in the evaluation of Plaintiff’s obesity

 4         Social Security Ruling 02-1p 3 provides guidance on the evaluation of

 5   obesity in disability claims. The ruling makes clear that obesity must be considered

 6   at each step of the sequential process, including its potential to complicate other

 7   conditions of the cardiovascular, respiratory, and musculoskeletal systems, along

 8   with mental health. SSR 02-1p.

 9         Plaintiff argues the ALJ failed to abide by this ruling in making the step four

10   and five evaluations, and argues the decision does not indicate whether or to what

11   extent the ALJ considered the effects of obesity. ECF No. 14 at 15-17.

12         Plaintiff fails to identify any legal error. The ALJ found obesity to be a

13   severe impairment, considered SSR 02-1p at step three, and discussed Plaintiff’s

14   morbid obesity throughout the discussion of the medical evidence. AR 18, 20-23.

15   Plaintiff does not identify any credited limitation relating to obesity that the ALJ

16   did not account for in the RFC. The ALJ appropriately considered the impact of

17   obesity.

18   D.    The ALJ did not improperly reject Plaintiff’s subjective complaints

19

20   3
       This ruling has recently been rescinded by the Agency, but was in effect at the
     time of the ALJ’s decision.

     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 16
 1         Plaintiff argues the ALJ erred by discounting the credibility of his testimony

 2   regarding his subjective symptoms. ECF No. 14 at 17-18. Specifically, he argues

 3   that the normal objective findings identified by the ALJ do not reflect on the

 4   severity of his fibromyalgia and obesity, and he asserts the ALJ made no mention

 5   of Plaintiff’s multiple surgeries and reoccurring hernias. Id.

 6         An ALJ engages in a two-step analysis to determine whether a claimant’s

 7   testimony regarding subjective symptoms is credible. Tommasetti v. Astrue, 533

 8   F.3d 1035, 1039 (9th Cir. 2008). First, the claimant must produce objective

 9   medical evidence of an underlying impairment or impairments that could

10   reasonably be expected to produce some degree of the symptoms alleged. Id.

11   Second, if the claimant meets this threshold, and there is no affirmative evidence

12   suggesting malingering, the ALJ can reject the claimant’s testimony about the

13   severity of his symptoms only by offering “specific, clear, and convincing reasons”

14   for doing so. Id.

15         In weighing a claimant’s credibility, the ALJ may consider many factors,

16   including, “(1) ordinary techniques of credibility evaluation, such as the claimant’s

17   reputation for lying, prior inconsistent statements concerning the symptoms, and

18   other testimony by the claimant that appears less than candid; (2) unexplained or

19   inadequately explained failure to seek treatment or to follow a prescribed course of

20   treatment; and (3) the claimant’s daily activities.” Smolen v. Chater, 80 F.3d 1273,



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 17
 1   1284 (9th Cir. 1996). While it may not constitute the sole reason for discounting

 2   subjective complaints, objective medical evidence is a “relevant factor in

 3   determining the severity of the claimant’s pain and its disabling effects.” Rollins v.

 4   Massanari, 261 F.3d 853, 857 (9th Cir. 2001).

 5         Here, the ALJ found that the medically determinable impairments could

 6   reasonably be expected to produce some degree of the symptoms Plaintiff alleged.

 7   AR 20. However, the ALJ determined that Plaintiff’s statements concerning the

 8   intensity, persistence, and limiting effects of his symptoms were not entirely

 9   consistent with the medical evidence and other evidence in the record. Id.

10   Specifically, the ALJ found Plaintiff’s physical complaints exceeded the objective

11   medical evidence of record, his mental health conditions improved with medication

12   and objective findings were largely mild or normal, he reportedly stopped working

13   due to a lay off rather than his medical problems, and his documented daily

14   activities exceeded his testimony. These are all relevant factors for an ALJ to

15   consider in assessing the reliability of a claimant’s subjective reports.

16         Plaintiff offers no challenge to the majority of the reasons given by the ALJ.

17   Plaintiff primarily reasserts his arguments regarding fibromyalgia and obesity,

18   arguing for an alternative interpretation of the medical evidence. He has failed to

19   demonstrate that the ALJ’s interpretation of the record was wrong. “If the evidence

20   can reasonably support either affirming or reversing a decision, we may not



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 18
 1   substitute our judgment for that of the Commissioner.” Lingenfelter v. Astrue, 504

 2   F.3d 1028, 1035 (9th Cir. 2007) (internal quotes and citation omitted). When an

 3   ALJ presents a reasonable interpretation that is supported by substantial evidence,

 4   as here, it is not the Court’s role to second-guess it.

 5   E.    The ALJ did not Err at Step Five

 6         Plaintiff argues that the vocational expert’s testimony carries no evidentiary

 7   value due to the ALJ’s rejection of the above-discussed medical evidence and

 8   Plaintiff’s own testimony. ECF No. 14 at 18-19. As the Court found no error

 9   above, the ALJ’s findings are upheld. Stubbs-Danielson v. Astrue, 539 F.3d 1169,

10   1175-76 (9th Cir. 2008).

11                                        VIII. Order

12         Having reviewed the record and the ALJ’s findings, the Court finds the

13   ALJ’s decision is supported by substantial evidence and is free from legal error.

14   Accordingly, IT IS ORDERED:

15    1.   Plaintiff’s Motion for Summary Judgment, ECF No. 14, is DENIED.

16   2.    Defendant’s Motion for Summary Judgment, ECF No. 15, is GRANTED.

17   ///

18   ///

19   ///

20   ///



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 19
 1   3.    Judgment shall be entered in favor of Defendant and the file shall be

 2         CLOSED.

 3   IT IS SO ORDERED. The District Court Executive is directed to enter this Order,

 4   forward copies to counsel, and close the file.

 5         DATED this 6th day of November 2019.

 6
                                     s/Robert H. Whaley
 7                                ROBERT H. WHALEY
                             Senior United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 20
